 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 423,Laborers'InternationalUnion of NorthAmerica,AFL-CIO,and Laborers'InternationalUnion of North America,AFL-CIOandOffice &ProfessionalEmployeesInternationalUnion,AFL-CIO, Local No. 333. Cases 9-CA-4525-1,9-CA-4525-2, 9-CA-5083-1, and 9-CA-5083-2November 13, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn June 4, 1969, Trial Examiner George J. Bottissued his Decision in the above-entitled proceedingfinding that Respondents had not engaged and werenot engaging in certain unfair labor practices allegedinthecomplaint,and recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel and the Charging Party eachfiledexceptions to the Trial Examiner's Decisionand supporting briefs. The Respondents then jointlyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.In circumstances differing from those presented herein,we might welldecide that events characterizedby the TrialExaminer as "other items oracts"were,astheGeneralCounsel contended,indicativeof theRespondents'unlawful desire to frustrate agreement,thereby violating Sec8(a)(5) of theAct Similarly,the validityof theRespondents'position thatithad no legal obligation to offer a counter proposal on seniority could beviewed in a different perspective were it not for other conduct of thepartiesAs pointed outby the TrialExaminer, it is not disputed that theissuewhich prevented agreement was seniority,and as to this issue therewas full discussion For this reason,we agree with the Trial Examiner'sconclusion that the General Counsel has not sustained the allegations ofthe complaint and that the Respondents'conduct at the bargaining tabledid not reveal that they were not conferring in good faith as required bySec 8(d) of the ActTRIAL EXAMINER'S DECISIONchargesofunfair labor practices filed against theLaborers'InternationalUnionofNorthAmerica,AFL-CIO, and its Local No. 423 (herein sometimes calledRespondents or Employer) on November 16, 1967, inCases 9-CA-4525-1, 2, by the Charging Party (hereincalled Union or Office Employees) the General Counsel ofthe National Labor Relations Board issued a consolidatedcomplaint and notice of hearing on November 25, 1968,alleging thatRespondents had engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe National Labor Relations Act, herein called the Act'On March 12, 1969, on charges filed by Office Employeeson March 6, 1969, in Cases 9-CA-5083-1, 2, the GeneralCounsel issued a complaint and notice of hearing allegingthat Respondents had violated Section 8(a)(1) and (3) oftheAct.Respondents filed answers admitting certainallegations of the complaints but denying the commissionof any unfair labor practices All cases were consolidatedforhearing,and a hearing was held before me inColumbus, Ohio, on March 25, 26, and 27, 1969, at whichallpartieswere represented. Subsequent to the hearing,General Counsel and Respondents filed briefs which havebeen carefully consideredUpon the entire record in the case' and from myobservation of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTION OF THE BOARDRespondentLaborers'LocalNo 423, during the12-month period prior to the issuance of the complaints,transmitted per capita dues and pension fund fees inexcess of $25,000 from its headquarters in Columbus,Ohio, to Respondent International Laborers' at itsheadquarters inWashington, D.C.Respondent concedesand I find that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Respondent InternationalLaborers', is a voluntaryunincorporated association with offices and headquartersinWashington, D C During the 12-month period prior tothe issuance of the complaints, Respondent Internationalreceived per capita dues and pension fund fees in excess of$1million at itsWashington office from its various localunions located in various States of the United StatesRespondent International concedes, and I find that it is anemployer engaged in commerce within the meaning ofSections 2(6) and (7) of the ActII.THE LABOR ORGANIZATION INVOLVEDThe Charging Party is a labor organization within themeaning of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The Refusal To Bargain1Background and IssuesThe Charging Party, OfficeWorkers, hadcontractscoveringRespondentLaborers'LocalNo. 423's officeemployees for about 10 years when the last one expired inSTATEMENT OF THE PROCEEDINGGEORGE J BOTT, Trial Examiner Upon separateThe General Counsel issued an amended complaint in these cases onFebruary 24, 1969'Respondent's motion to correct transcript is hereby granted179 NLRB No. 100 LOCAL NO. 423,LABORERS559November 1967 The complaint in Cases 9-CA-4525-1 and2,alleged thatRespondents International and Local(Internationalhad the Local under a trusteeship atmaterial times) refused to bargain with Office Workers ingood faith thereby causing an unfair labor practice strike.Under General Counsel's theory of the case, the roots ofthe alleged refusal lie very deep and so it is essential foran understanding of the theory to return to 1966 andconditions in Laborers' Local No. 423 at that timeThe principal functionaries in a local union of theLaborers' are the secretary-treasurer and the businessmanager In 1966 Marshall Cobb was secretary-treasurerof the Laborers' Local in Columbus, Ohio, but he and thethenbusinessmanagerwere deposed in a politicalupheaval which took place in the Local. There were onlytwo office employees employed by the local just before themovement in which Cobb was ousted and these positionswere filled by his daughters Geraldine and MarcellaApparently as part of the political power play, the groupwhich succeeded Secretary-Treasurer Cobb immediatelyfiredGeraldine and Marcella Cobb declaring that theirjobs had been abolished ' This discharge action took placeon April 22, 1966, and on May 5, 1966, Office EmployeesLocal No. 333, the charging party in this case also, filed agrievance under its existing contract with Laborers' LocalNo 423 asserting a violation of the agreement in thedischarge of the two employeesThe Employer Local Union of the Laborers' denied thegrievance and 'the cases went to arbitration in earlyDecember 1966 In the meantime, however, a trusteeshipover the affairs of the Local had been imposed by theLaborers' International on September 1, 1966, which wasafter the Cobbs had been fired and had filed theirgrievances,butbefore the cases were heard by thearbitratorRobert Powell, International vice president,had investigated the affairs of the Local and wasappointed trustee on September 1, 1966.Powell testified that he found conditions in the Localbad and notorious during his investigation. He mentionedcertain internal conditions and also noted that the UnitedStatesDepartment of Labor had been conducting aninvestigation of the LocalPowellbecame aware that there were grievancespending involving the discharge of Cobbs after he assumedthe trusteeshipHe stated that it was his position and thatof the International Laborers' that the Cobbs had beenwrongfullydischarged and that the discharges "wereentangledwithother internal" local problemsHeconceded that he as a trustee had the authority towithdraw the cases from arbitration and reinstate theemployees, but he explained that after discussion withother higher officials it was decided that the arbitrationshould proceed but that the International Union shouldplay a neutral role in it It was his opinion that thoseofficialsinvolved in the discharges would lose thearbitration case and this would be another weapon whichcould be used against them to effect their removalI he arbitration case proceeded and Local No. 423 ofthe Laborers' (still in trusteeship) was represented by theattorneywho had handled much of the Local's affairsprior to trusteeship. It also appears that a Laborers'InternationalRepresentative testified at the hearing, butPowell said that he testified only with respect to thecondition in which he found the Local's records when heinvestigated its affairs with PowellOn January 10, 1967, the arbitrator issued a decision inthe case awarding reinstatement and backpay to GeraldineCobb and Marcella Holland (Cobb) In brief, he foundthat the jobs of the grievants had not been abolished,that there was a valid and existing labor agreement,contrary to the Local Union's contention, and that theEmployer was estopped to say that the grievants weredischarged for causeThe Cobbs were reinstated in April 1967. AttorneyLeonard Sigall, who represented Local No 333 of theEmployees on behalf of the grievants in the arbitrationproceeding,testifiedwithoutcontradictionthatanattorneywho had been retained by the InternationalLaborers' to handle the case involving the Cobbs after theaward issued told him that the International Laborers'Union would not reinstate the Cobb sisters in accordancewith the terms of the award He added that they wereactually reinstated with backpay after he told Counsel forthe International that he was prepared to file suit infederal court to enforce the award Powell, on the otherhand, explained that reinstatement of the Cobbs wasdelayed because he wished to be present at the Local'soffice when it occurred because there had been oppositionexpressed to reinstatement by a certain faction in theUnion. He said he wanted to assure that reinstatementwould be peaceably effectedIt is General Counsel's theory that the bargaining withthe Office Workers, described below, was entered into byRespondents with the fixed intention of precluding thepartiesfrom arriving at an agreement, especially onseniority, in order that Respondents could eventually"dispose of the services of the Cobb sisters and abort theresults of the arbitration award " Respondent masked thisreason, the theory goes, thereby precluding the Unionfrom dealing adequately with the real issue in bargaining,namely, "the contemplated discharge and replacement ofthe Cobbs.", This course of conduct amounted to a refusalto bargain in good faith, it is contended, and this is theprincipal issue in the case A subsidiary issue is the failureto reinstate two of the strikers after what is alleged tohave been an unfair labor practice strike In brief,Respondents claim that they met and bargained with theOfficeWorkers on many occassions in good faith, butcame to an impasse on the seniority issue particularly.2Collective bargaining before the strikeWith the Cobbs reinstated there were now four regularoffice employees in the bargaining unit and a supervisor.,The Office Workers' Union's contract was due to expireinNovember 1967 and, after appropriate notice,bargainingforanewagreementcommenced inSeptember.During the negotiations which preceded astrike which took place on November 16, the RespondentswererepresentedbyRobertPowell,Internationalvice-president and trustee of the Local, Mrs. Williams, theofficemanager,LyleRivers,thenactingsecretary-treasurer of the Local, appointed to his positionby Powell, and John Scales, acting business manager'Quotations from General Counsel's brief in which the theory is set outmore extensively'Geraldine Cobb is Miss Cobb, but Marcella is Mrs Holland At some'SupervisorWilliams,MrsFerguson,MissGeraldineCobb,Mrspoints in the decision they will be referred to as the CobbsMarcella Holland(Cobb),and Mrs Kathryn White 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the trusteeship.' Local 333 OfficeWorkers wasrepresented in bargaining before the strike byMrs.KatherineLewis, president of the local, accompaniedusually byMiss Geraldine Cobb or another employeeunion member.The first negotiating session took place on September1 l and nothing of major significance occurred Powell didmake some comment to the effect that if he had beenpresent at the arbitration hearing the OfficeWorkerswould not have been successful This remark was neverdeveloped, and Lewis said she tried to avoid that subjectbecause itwas controversial.Therewas also somediscussion about a possible change in Geraldine Cobb'sduties and some criticism of Marcella Holland's work.Powell also said that the Cobbs could not perform cashierwork Lewis said she could not understand this becauseboth were bondedAnother meeting took place around September 15. Bythis time the Union had presented its proposal to theEmployer containing a senioiity section which providedthat the Employer would recognize the "principle ofseniority for all employees, namely that the last personhired shall be the first to be laid off, providing theemployees remaining can do the work that the employeelaidoff can do " The article of the proposed contractrelatingtosenioritymade other provisions to covervarious contingencies, but the basic problem in the case istheparties'deadlock on the principle of seniority inlayoffs or other reductions in staff, for it is here where theGeneral Counsel and the Charging Party claim that theemployer bargained in bad faith Although seniority is thekey issue, there was no discussion of it on September 15At a meeting held on or about October 24, 1967, theEmployer presented a contract proposal which did not,however, contain any provisions of any kind relating toseniorityas it is commonly understood in this fieldAccording to Lewis, Powell's replies to her many proteststhathisproposalfailedtomake provision for anemployee's length of service were curt and laconic She saidthat Powell noted only that the Laborers' Union contractshad no seniority provisions and he did not intend to giveone to the Office Workers It does appear from hertestimony, however, that job classifications were discussedand agreed to, and that Powell and Rivers voiced somecomplaints about the quality of one employee's work.Lewis also recalled on cross-examination that Powellindicated that the Employer might face a layoff and didnot want to be required to retain an employee with manyyears of service who was not able to perform as well or doasmany tasks as a less senior employee. Lewis said thatshe assured Powell that under her proposal the Employerwould have ample protection in such a situation becausesenioritywould control only if the person retained wasable to do the work required.Two more meetings between the parties took placebefore a final one on the day before the strike, but thedates of these earlier meetings were not clearly fixed bythe witnesses It appears that both were in November andPowell was not present at either, but had delegated LyleRivers,actingsecretary-treasurerof the Local, to'No attemptismade here to make thefinedistinction between the Localas a Local and the Local as a Local in trusteeship, or between Powell,InternationalvicepresidentandhisappointeesasInternationalrepresentatives and as trustees of the affairs of the Local They are allcollectively called "Respondents"it should be noted that not each personnamed as a representative appeared at every bargaining session If he didnot and it is important,itwill be notedrepresent him Lewis recalled that Powell was not presentat a meeting which Rivers attended around November 14Ifind that two meetings occurred in November, besidesthe last session on November 15 before the strike. In anycase, the substance of these meetings as it relates to theissues in this case is that Lewis again raised the seniorityquestion and insisted on her proposal Again, according toher,Rivers, or Scales, acting business manager, told herthat the Employer had already granted a good deal, thatthe employees should trust them, but they would not agreeon seniority She said that the extent of the discussion onseniority on the Employer's part was just "No," or "TheLaborers' don't have it, you won't get it." In both of thesemeetings she said she spent most of her time arguing forseniority and pointing out that she could not take less onthis issue from the Laborers' Union than she had obtainedfrom other employers in the area It also appears thatother items in the proposals were discussed at thesemeetings and resolvedWages, for example, were agreedto on November 14The last meeting before the strike, held on the night ofNovember 15, did not last very long Lewis said that whenPowell entered the meeting she immediately raised theseniority issue and asked him if he was "ready to discussseniority and for the seniority provision in the contract"His answer was "No," she said, and his only stated reasonwas that the Laborers' had no such provision in theiragreements. She said she also asked him if he meant thathe was "not going to negotiate on a seniority clause," andhe answered "That's right " She qualified her descriptionof Powell's reply by adding that such was the "effect" ofit,and she also stated that "all we discussed that nightwas seniority to the very end "When it appeared to Lewis that Powell would not agreeon seniority, she reminded him that the contract wasabout to expire and added "no contract, no work " Powellasked if the employees would report for work the nextday, but she merely repeated "No contract, no work " Onthe followingmorning all four employees in the unitstruck and picketed, but Mrs Holland and Mrs Fergusonreturned to work the next dayPowellandRivers testifiedabout the bargainingsessions which they attended before the strike Rivers saidhe attended two meetings in November at which Powellwas not present and claimed he had authority to sign acontract if agreement had been reached Seniority wasdiscussedatthesemeetings and he told the OfficeWorkers that they must present the Employer with aproposal it "could live with " The Charging Party'sproposal remained unchanged at these meetings, and hesaid he did not feel he could rely on Mrs Lewis' oralassurances that there would be no problem in the event ofa layoff because the Union's proposal included "ability"to do the work as a limitation on straight seniority. Healso testified, and there is no question about this, that allother issues were resolved before the strike.During the last meeting which preceded the strike,Rivers said Powell told Lewis that "she had a product tosell but she hadn't sold him." This was after a discussionof the Charging Party's proposal which remainedunchanged at the timeWhen Lewis made her "nocontract, no work" statement, Rivers recalled that Powellasked if it were possible to continue negotiations without astrikeWhen Powell was preparing to go to Columbus for thefirstbargainingmeetingheasked the InternationalUnion'sassociatecounselforsuggestionsandwasreminded that the International Laborers' Union operated LOCAL NO. 423, LABORERSunder an agreement with Local 2 of the Office &Professional Employees InternationalUnion, AFL-CIO,negotiatedon their behalf and a number of otherAFL-CIO unions by the AFL-CIO Powell obtained acopy and used it as a guide in drafting his proposals to theCharging Party in this caseHis proposal contains noseniority provision, although it was stipulated that theAFL-CIO agreement with Local 2 doesAccording to Powell, seniority was the stumbling blockinthe negotiations with the OfficeWorkers, and heexplained that he was opposed to seniority,particularly inthe situation in which he found the Local Laborers'UnionHe said that the Charging Party'sproposal onsenioritywould,inhis view,control all other relevantprovisions of any agreement negotiated,and if there werea layoff in any area of the office,an individual withsenioritymight have to be retained regardless of abilityHe said he"frequently"expressed these views to theCharging Party during negotiations and asked that he begiven some proposal which would assure"flexibility "The bargaining session on November 15 lasted onlyabout 10 minutes,Powell saidLewis stated that theOfficeWorkers wanted a seniority clause,and he told hertodraftsomething that he could work with Lewisannounced"no contract,no work,"and said she wasgoing to"embarrass"him with a strike Lewis thenwalked out with her committee Prior to this time therehad been no change in the Office Workers'seniorityproposal73Negotiations after the strikeThe parties held another bargainingmeetingonNovember 22, 1967 Lewis said that Powell presentedwritten changes in his earlier proposals and informed theUnion's committee that he was "going to tighten up thatcontract now, because we went on strike," and was goingtopunish the employees because of the bad publicityresulting from the strike Lewis said she questioned Powellon a statement in his changed proposal which read"Delete- fear re Seniority," but never got anexplanation then or later about what he had in mind.The strike continued, and the parties arranged ameeting for December 22 Lewis advised Rivers that shewould have an attorney present, and, as a result, Powellarranged to have Attorney Arthur Schiller, from theWashington office of the International, present. Most ofthe evidence about what happened at this meeting and asubsequent one on January 10, 1968, also attended byattorneys for each side, is in the testimony of the lawyers,but Lewis and Powell also had something to say aboutthemAccording to Lewis, the January 10 meeting was verybrief and practically all of the discussion centered aroundseniorityShe said that Schiller just kept telling her andher committee that everything they offered on senioritywas "unacceptable." Apart from noting that there was ameeting on December 22, 1967, she did not mention itscontent.Leonard Sigall, who had represented Local 333 of theOfficeWorkers in the arbitration case involving the'GeraldineCobbandKathrynWhite,who struck and were deniedreinstatement later,testified briefly about some of the negotiations whichthey attended In my opinion,they contribute little to this phase of thecaseWhiterecalled Powell saying at the November 15 that he was not"buying"their "product" (Seniority)MissCobb couldnot recall themeetingsvividly,and her statement that Rivers and Scales had noauthority to negotiate was credibly denied by Powell and Rivers561discharge of the Cobb sisters, was the chief negotiator forthe Union on December 22. The principal topic discussedwas seniority, and he made several proposals on it. Hesaid that the Employer's general reaction to all proposalswas manifold, in that the Employer expressed the positionthat, (1), it wanted no provision on seniority in thecontract at all, (2), it would never agree to arbitrate agrievance concerning seniority and (3), it would not makea counterproposal in that area or tell the Union what kindof a seniority proposal it might accept The Employer didindicate, however, that it would listen to any proposal theUnion wanted to make Sigall recalled that Schillersuggested that he use his inventive mind and come up withsomething that Powell might acceptAt one point, probably early in the negotiations, Sigallproposed that seniority be confined solely to jobclassifications of which there were only four Later heproposed that the parties agree only that the Employerrecognized "the principle of seniority" and leave it at thatThese proposals were rejected, and when he asked theEmployer for a counterproposal or a suggestion aboutwhat kind of a seniority arrangement it would consider,Schiller refused to make one and said there was no legalobligation to do soAfterarecessSigallsubmitted two alternativeproposals which he had drafted during the break The firstproposal, as,it read after Schiller changed a word or two,was'"Employees shall be laid off and recalled in theirclassification in accordance with their seniority and theirability to do the work On questions of ability to do thework the Employer's judgment shall be final except thatsuch judgment shall not be exercised arbitarily. A claimedviolationof this section shall not be subject to thegrievanceprocedure nor shall the employees' strikeconcern the claimed violation of this section "Sigallpointedout that there were no no-strikeproposals in the Employer's or the Union's proposals upto this time and that the recently expired contract betweenthe parties did not contain a no-strike clause He said thathe made this proposal to meet the Employer's insistencethat it would never arbitrate a seniority grievance. Heexplained to Schiller, however, that although the Unionwould not grieve about a claimed seniority violation orstrike over it, it reserved the right to file a law suit forbreach of contract if it felt that the provisions wereviolatedWhen Schiller had considered Sigall's proposal as justset out, he told him that he wanted a no-strike clause inthe agreement Since the Employer had taken the positionthat itwould never submit a seniority grievance toarbitration, Sigall said he saw no reason at that stage toagree to a no-strike clause At that point Schiller statedthat a "no strike clause was thequid prod quofor thegrievance procedure," and Sigall responded that, in thatcase, the Union would have to strike or sue the Employeron every grievance, and if that was what the Employerwanted that was what it would getBecausethe Employer took the position that a no-strikeclausewas a necessary concomitant to a grievanceprocedure,Sigallsaidhewithdrew part of the firstproposal he had just made to the Employer and proposedasan alternative that the "Employer recognizes theprinciple of seniority but the parties agree that so long asonly one employee is working in each classification,seniority shall not apply to layoffs and recalls except thatan employee laid off from her job shall be recalled to herjob before a new employee is hired " Schiller responded 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDthattheseproposalswouldbeconsidered,andarrangements were then made for a meeting on January10, 1968The meeting on January 10, 1968, was short. Accordingto Sigall, he told Schiller that the Office Workers wouldagree to a broad no-strike clause if the Employer wouldeithermake a counterproposal regarding seniority or tellthe Union generally what type of seniority it might acceptHe said Schiller replied that the Employer had no duty tomake such a counterproposal. Sigall accused theEmployer of bargaining in bad faith, and the meetingadjourned It was his view that seniority was the onlyissue blocking agreement and that a no-strike clause and agrievanceprocedurewereunresolvedonlybecauseseniority was unresolvedSchiller's version of negotiations at the December 22and January 10 meetings is not radically different fromSigall's,although theremay be some differences inshading, emphasis and interpretationSchiller had notbeen present at earlier meetings but he had consulted withPowell who sought his advice after the strike 8 Powell toldSchillerabout the seniority issue in bargaining andexplained what he thought he needed in that area Schillerprepared the written proposedmodifications to theEmployer's original proposalwhichPowell gave theCharging Party in the November negotiationsThe contract was reviewed on December 22 andpracticallyeverything appeared to be resolved exceptseniority and directly related issuesSchiller asked thatany language in the contract which might by implicationindicateagreementon seniority be eliminatedForexample,reinstatementofimproperlydischargedemployees"without loss of seniority" in a writtenproposalwas changed to read "reinstatement withoutprejudice."He also proposed to withdraw the Employer'soriginalproposal that there would be no reduction inbenefits in the new contract on the theory that it could beimpliedfrom such a proposal that there had beenagreement on seniority since it could be argued thatseniority was a benefit This issue was resolved later, butpassed for the moment to see what the parties coulddecide about seniority as suchA few other matters, relatively minor, were discussed,and then the parties went directly to the issue on whichthey had been deadlocked- seniority. Schiller said thatSigall stated that the Union needed a seniority clause, andhe explained why the Employer was against one. Hepointed out that the Local was in trusteeship, and when itwas lifted it would have to live with whatever wasnegotiated in these sessionsHe explained, he said, thatthe Employer needed freedom to move one employee fromone job to another, for there were only four of them, andhe emphasized that the Employer wanted to keep the bestemployee in a layoff and feared that seniority wouldrestrict its choicesThere was also some discussion aboutwhether there really was a seniority problem, since therewas presently only one employee in each job classification,and, if there was no work in a classification, the employeeoccupying it would be laid off. This led Schiller to observethat, if there were more than one person in each jobclassification,problems could arise, and he commentedthat in such a case the Employer might consider theprinciple of seniority if seniority were not subject to thegrievance procedure and arbitration Schiller recalled thatSigall asked at that point if the Employer would agree toaccept the principle of seniority in layoffs and dischargesif the employees could not strike over alleged violationsThis suggestion was not pursued at the timeAfter further discussion of seniority and why theEmployer didn't want it, a luncheon break occurred.Schiller said that during the recess Powell told him thathe insisted on being protected against having to lay off themost capable person in a reduction in staff in order tokeep the most senior He said it also occurred to him atlunch time that the Employer's proposal did not contain ano-strike clause, and he advised Powell that the Employerneeded one.Schilleragreed that Sigallmade a proposal thatseniority should be recognized in layoffs only withinclassifications and that the Employer's judgment would befinal unless arbitrary or capriciousHe countered this bysuggesting that under such a clause an arbitrator mightplace the burden on the Employer of proving that itsactionwas not arbitrary, and he also argued that theUnion had ample protection against arbitrary discharge inthe Employer's "just cause" for discharge provisions of itsproposal Sigall disagreed on both countsSchiller also agreed that Sigall made two alternativeproposalsWhen the first one was read, he commentedthat on its face it looked like something the Employercould accept. It was then, however, that he proposed thatthere should be a no-strike clause in the contract, andwhen Sigall argued that there had been none in theexpired agreement, he took the position that a no-strikeclausewas the"quid pro quo"for the grievance andarbitration procedure Sigall refused to agree, and Schillercontinued to insist on a no-strike clause as "part andparcel" of a "grievance and arbitration procedure "As Schiller continued to maintain that there would beno grievance and arbitration provisions if there were nono-strike clause, Sigall made the second of his alternativeproposals as set out above in his testimony According toSchiller,Sigall said if either of these proposals wereaccepted by the Employer, the parties would then have acomplete agreement. There then occurred a discussionabout arrangements for the next meeting, during which,according to Schiller, Sigall stated that "without ano-strike clause we will be settling disputes in the streetsand that you will be hit with a strike this summer " Sigallthen insisted that he wanted a response from Schiller tohis alternative proposals by December 27 'Schiller and Sigall lead the discussions in the January10, 1968, meeting Schiller said that before the meeting heconferred with Powell and told him that he saw nothingbasically wrong with Sigall's first alternative proposal andsuggested that it might be acceptable, if it were madeclear that it covered discharges as well as layoffs Powellasked Schiller if he was saying that if there was a personon the payroll who was more efficient than another butwho had less years of service he could retain her in areduction in force Schiller advised that he would not be"tied in" by the proposal and he could rely on ability asthe controlling consideration, but he couldn't guaranteethat grievances would not be filed and that seniority wouldnot be a factor to be considered'Powell had also asked Schiller for some ideas when the parties werepreparing for bargaining in September 1967 and that was when SchillerreferredPowell to the AFL-CIO contract with Local 2 of the OfficeWorkers'Schiller wrote a four-page, single-spaced letter to Sigall on December26 in which he turned down Sigall's alternative proposals with reasons andsuggested that the new agreement contain a grievance and arbitrationprocedure and a broad no-strike clause LOCAL NO.423, LABORERSAs the meeting opened Sigall addressed himself toSchiller'swritten reply to his proposals on seniority andinsisted that the Employer come forward with a counterproposalSchiller said he asked Sigall if the Employercould consider that they had agreement on a no-strikeclause, but that he never got an affirmative answer on thatpoint. The meeting was short, he said Sigall accused theEmployer of being adamant on seniority, and rose andstated, "I declare an impasse." The meeting adjournedSchiller twice stated that Sigall did not say that the Unionwould agree to a no-strike clause if the Employer wouldchange its position by proposing a seniority clause or evenindicating what kind of a seniority arrangement it mightaccept.He also said that he did not state at the January10meeting that the Employer would never agree tosubmit any dispute on seniority to either the grievanceprocedure or arbitration. He conceded that he had statedthe Employer's position "almost in those terms," however,at the December 22 meeting."Powell testified that the OfficeWorkers' Union madeno changes in its seniority proposal until Sigall made hisproposals in the December 22 meeting He said that atthat point it appeared that an acceptable agreement mightbeworked out, but Sigall's remark about a possiblesummer strike injected strikes and a no-strike clause intothebargaining.He then demanded a no-strike clausebecause he did not want to have the Local Laborers'Union face a strike in its busy season on the basis of somegrievance."Powell had very little detail to offer about either theDecember 22 or the January 10 meetings, his explanationbeingthat,sincethelawyerswerehandlingthenegotiations,he felt he could play a minor role. HerecalledthatSchillersuggested the necessity for ano-strike clause and also indicated that the Employermight be able to get along with Sigall's proposal onseniority.He also recalled that the January 10 meetingwas brief and that only seniority and a no-strike clausehad been mentioned when Sigall declared an "impasse."Powell agreed that seniority had been the stumbling blockin the negotiations along with, as he put it, the "recentno-strike clause hangup " Although Powell indicated thatafter the attorneys took over bargaining he "was sort ofsitting there taking up space," he stated that it was for theattorneys to "work out a settlement" of the dispute, ifthey couldTherewere no more bargaining sessions until theCharging Party called off the strike and asked forreinstatement of Miss Cobb and Mrs. White on January31, 1969. By this time the trusteeship had been dissolved,andMrs Lewis met with Rivers who had now beenelected secretary-treasurer of the Local Lewis opened themeeting by asking that the employees be reinstated, butRivers replied that they should first settle the contractissues.The parties then reviewed all contract proposalsand apparently had no problems with any of them untilthey reached seniority.When they did there was little-Whether Sigall's position on a no-strike clause was as clear as he saiditwas,or whether Schiller's version was the more precise,is the kind ofconflict I think it unnecessary to decide,since the difference to me iscausedbythenaturalemphasisnegotiatorsputon their owninterpretations of what is being said in bargaining It is a fact that theEmployer made no counterproposals or indicated what type of a seniorityproposal it might find palatable"Whether Sigall said there"would"or "could"be a strike,or just howhe phrased it, is another example of how the parties recall what they saymotivated them and does not have to be resolved,for there is no questionthat strikeswere mentioned563discussionand no agreement There have been nomeetings sinceMiss Geraldine Cobb and Mrs. Whitehave not been reinstated, and it appears that their work isnow being done by others. This subject will be treated inmore detail in that section of this decision relating to thealleged discrimination against them in violation of Section8(a)(3) of the Act4 Evidence of admissions of Respondent's motivesIn support of the theory that Respondents pretended tobargain on seniority, but never really intended to reach anagreement in order that the Cobb sisters might beeliminated from its employ, certain evidence of oraladmissions was introduced. Brief reference has alreadybeen made to Powell's cryptic statement at the opening ofnegotiations that, if he had been present at the arbitrationhearing, the Union would not have won the case. Themost damaging admission, however, is claimed to havebeenmade by Powell away from the bargaining tablebeforenegotiationsbegan,and it involves a seriouscredibility problemMrsKathrynWhite was hired by the Employer inSeptember 1966 after the trusteeship was imposed, andsheworked as Powell's secretary until the strike inNovember 1967. She participated in the strike as amember of the Office Workers' Union and has never beenreinstatedShe testified that she and her daughterattended a conference in Portland, Oregon, in August1967, at Powell's invitation, and was invited to dine withhimAccording to her, during dinner the names of theCobb sisters came up in the conversation and there wassome discussion about the quality of their work Duringthis discussion, or because of it, "Powell said he didn'tintend to sign a contract, he didn't intend to have a unionin there," she said Asked if Powell explained why he didnot intend to sign an agreement or have a union, she firststated that he did not, but later in her direct examinationshe added that Powell said "that he wasn't going to have aunion in there and he said he was going to get rid of theCobb girls." This conversation occurred approximately amonth before negotiations for a new agreement with theOfficeWorkers began. MrsWhite said there was somediscussion about her work and her salary, but there wasno discussion about the proposed contract itself or about"seniority proposals."Ida Harper is Mrs. White's daughter and is presently afirst year student at Ohio State. She said she was presentat dinner with her mother and Powell in 1967 and that shewas 16 at the time Miss Harper testified that she hadseen Powell previously at the Local's office, but she didnot know Geraldine Cobb or Marcella Cobb (Holland)She testified that during dinner her mother and Powelldiscussed"theOfficeofLocal423and.thenegotiations coming up" and Powell said "that he had nointention of ever signing a contract because he didn't wantthe Cobb sisters in there." This is all that Harper couldremember of the dinner conversation, although otherthings were discussed, she saidPowell recalled having dinner with Mrs. White and herdaughter during an Urban League conference held inPortland, Oregon, in late August 1967, but he denied thatduring the course of dinner conversation he stated that hedid not intend to sign a contract with Local 333 or have aunionHe also denied that he said at that time that heintended to get rid of the Cobb girls. He added that at notime during the conference did he discuss with MrsWhiteorherdaughterquestionsofseniority,current 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining relations, job security, theCobbsisters, his attitude toward the Union or anything of thatnatureIwas not impressed by MrsWhite's uncertain, haltingrecall of just what Powell said about signing a contract inconnectionwith the Cobb girls, and I was equallyunimpressed by Ida Harper's remarkable mental retrievalof one gold nugget from a conversation that happenedalmost 2 years before the hearing in this case and whichshe said she had not discussed with her mother since ittook place Not only did Mrs. White need some leading inorder to explain that getting rid of the "Cobb girls" wasat the bottom of Powell's intention not to sign a contract,but she also, unlike her daughter, added that Powell alsosaid that he did not intend "to have a union." On theother hand, Ida Harper placed some emphasis on Powelland her mother discussing "the Office of Local 423 and .thenegotiations coming up" as an introduction toPowell's revealing comments about the Cobbs, but MrsWhite seemed to say that the statement was precipitatedby a discussion of the quality of the Cobb sisters' workand that there was no discussion about the terms of thenew contract or about "seniority proposals." I creditPowell's denials, and I find that the conversations withhim in Portland, Oregon, did not have the content thatGeneral Counsel's witnesses recalled that they hadAs bearing on Respondent's motives, Mrs. White alsotestified that on the first day of picketing, acting BusinessManager Scales spoke to the pickets and told them therewould not be another bargaining meeting for a monthbecause Powell had gone to Florida Approximately aweek later, International Representative Calloway, whohad assisted Powell during the trusteeship, telephonedWhite at her home and asked her if she intended to returnto work as two other office workers had done, Callowayargued that it did not make sense for her to be strikingover seniority when she had the least seniority in theoffice.White also testified thatWilson, one of the Local'sbusiness representatives, spoke to her as he passed thepicket line on his way into the office in December andtold her that Powell would be in Columbus on the 15th ofthemonth, but would leave on the seventeenth. He alsosaid that the way the Employer was "beating" the Unionwas by not having bargaining meetings and that theemployees should give up their "nonsense" of picketingbecause Powell was "too big" to beatWhite's testimony about what Scales, Calloway andWilson said during the strike is uncontradicted, and Icredit itB Analysis, Additional Findings and ConclusionsRegarding the Refusal to BargainGeneral Counsel describes the circumstances in thiscase as "admittedly unusual" and his theory "unique" andconcludes that disposition of the issues turns in large parton credibility issues I agree. He also states that thequestion of Respondents' motive is vital to explain that itscourseofconductwasdesignedtoachieveapredetermined decision, and with this no one can quarrel.Ialso feel, however, that if the theory of this case is thatRespondents entered into bargaining precommited to acourse of conduct that was designed to eventually enablethe Respondents to dispose of the Cobb sisters and henceabort the results of the arbritration award, there ought tobe some substantial showing of hostility toward the Cobbsevident, and Respondents' course of conduct in bargainingought to be more than equivocal and suspicious to supporta finding that such a long range aim was to be reached insuch a devious and complicated wayTrustee Powell, International Vice President Powell, theLocal in trusteeship, or its acting officers must first of allbe shown to have some hostility to the Cobb sisters and,second, this hostility must relate, it seems to me, to someprotected activity in which they engaged or be bottomedon some other invidious considerationAlthough thetotality of an employer's conduct may establish impropermotivation even if the acts which make up the total arerelatively unimportant in themselves, here, in my opinion,the incidents which General Counsel argues reveal illegalmotivation are not only relatively minor but so equivocalthat they cannot establish that Respondents from the verybeginning never intended to sign an agreement becausetheywanted to be free to dispose of the Cobb sistersbecause they had gotten themselves reinstated througharbitration under the old labor agreementGeneralCounsel relies heavily on Powell's allegedadmission to Mrs. White about what he had in mind forthe Cobbs, but I have found that he did not state that hewould never sign a contract in order to get rid of them Ialso find that statements by certain business agents orassistantbusinessagents,orevenInternationalRepresentative Calloway, to pickets or strikers during thestrike urging them to return to work or indicating thattheir cause was lost cannot supply a foundation forGeneral Counsel's theoryNone of the remarks is allegedasan independent violation of the ActNone of theremarks relates directly to seniority as a device toeliminate the Cobbs and none of the remarks mentions theCobbs at allBusinessagentsdo not immediatelysupervise office workers, indeed the Local had an officemanager supervisor It also appears that Respondent metregularlywith the Union even if one business agentsuggested that Respondents' tactic to beat the employeeswas to delay meetingsThere are no oral or verbal admissions of anti-Cobbanimus or hostility to reveal Respondents' motive, and, inmy opinion, the Respondents' conduct generally does notcircumstantially establish the basic ingredients of thetheory. Even if Local No 423 Laborers', before, duringand after the trusteeship was the same legal entity, andeven if Local No. 423 and the International Laborers'Union was a single employer while the negotiations andother relevant acts in this case were occurring,' 2 it wouldstillbe necessary to show that the principal functionariesor executives of Local No 423, or of any one whocontrolled its affairs during trusteeship and bargaining,were motivated by the same considerations as those agentsof Local No. 423 who discharged the Cobbs before thetrusteeship was imposed To rely on a continuing entitytheory in the circumstances of this caseisunrealistic,because it is motive which is crucial, and the motive to besought, discovered and analysized is that of the personswho ran Local No. 423 Laborers' during the trusteeshipand bargaining. International Vice President and TrusteePowell,actingSecretary-TreasurerRiversand actingBusinessManager Scales were the main functionaries ofLocalNo 423 during that period, and Powell was the"There reallyisn't any question that RespondentLaborers'Internationaland Respondent Laborers'Local No 423were a joint employer during thetrusteeship,for Powell completely controlled the Local during that periodHowever,trusteeshipwas removed on May 8, 1968,and I find on theuncontradicted testimonythat the Localcontrolled its own affairs afterthat LOCAL NO. 423, LABORERS565most important of them all on this record " Realistically,therefore, it must be established by a preponderance of theevidence that Powell's true motive in bargaining was toultimatelyreplacetheCobb sisters. I find thatRespondents' course of conduct does not show thatRespondents, Powell, or any other policy making officialor executive of Respondents, were so motivated duringcollective-bargaining negotiationsFirst of all, Powell testified that he had no hostility totheCobb sisters, their father,Marshall Cobb, or theirbrother, who also is employed by the Local Laborers', andhe gave certain reasons why it should appear that he isnotThe circumstances do not contradict or impeach hisdeclarations and in some cases support themMarshallCobb, who ran the Local for 20 years or more, wasunseated in some sort of a political uprising, and hisdaughters, the only office employees employed by theLocal,were fired by the persons who ousted him Thiswas before trusteeship was imposed and before Powell hadanything to do with the LocalWhen Powell becametrustee in September 1966, however, he fired Morrisonand Jennings, the leaders in the anti-Cobb movement andthe persons who fired the Cobb sisters If, as agreed by allat the hearing, the Cobbs had been improperly andunfairly fired by Morrison, and Powell fired Morrison, itwould seem that Powell's attitude toward the wrongdoersand the victims was a least presumptively correct I find inthese circumstances powerful evidence that it was.'As indicated, other circumstances, singly or together,are not clear enough to reveal that Powell's aim wasultimate elimination of the CobbsWhen the InternationalLaborers' placed the Local in trusteeship the Cobbs hadalready been discharged and had filed grievances, butarbitration had not been scheduled. When Powell becametrustee he learned that the cases were going to arbitration,and he admitted that he had authority to call off thehearing and reinstate the employeesHe did not, and healsopermittedCalloway,an InternationalLaborers'representative, as wellas lesserLocal agents, to testify atthe arbitration In addition, after the arbitrator made hisaward, Powell delayed reinstating the Cobbs for 3 months,and retained an attorney to represent the Local Laborers'inthecases.GeneralCounselarguesthatthesecircumstances impeach Powell's stated reasons for actingas he did and demonstrate that he really was trying to getrid of the CobbsIfind that the circumstances described in connectionwith the Respondents' actions regarding arbitration andthe arbitrator's award are not so odd or unreasonable astoovercome Powell's explanation for themPowell'sexplanation that the discharges were part of the politicalturmoil which he had inherited and that those who hadbeen instrumental in the discharges should have to defendthem in arbitration is not unreasonable, and neither is hisconduct of permitting Calloway to testify to factualmatters involving records onlyPowell said that theInternational, with legal advice, had decided that it shouldremain "neutral" in the arbitration cases, and I seenothing in his acts of permitting the cases to go ahead orletting certain persons testify at the hearing to convert this"Unless someone in the International was guiding Powell'shand, butthere is not even a suggestion in this record that such was the case"I think it is relatively unimportant thatPowell keptcertain businessagents onprobationaryappointments when he took over Business agentsfunction primarily in the field, andthe Local hadto continue functioningEvenif this indicated that Powell was not politically against all Localfunctionaries,itwould not fairly indicate that they had anythingto do withthe Cobbs'discharge or that he endorsed or approved their actionsasserted "neutrality" into something else Similarly, withrespect to the delay in reinstatement, there was delay, buttherewas also reinstatement and full backpay Inaddition, the Cobbs worked without incident until thestrike, and one of them, Mrs Holland, who returned towork during the strike, is still employedHiring anattorney to settle important litigation cannot overcomethese facts or Powell's uncontradicted testimony that hewanted to be present in Columbus, Ohio, when the Cobbswereactuallyreinstatedtopreventanyunpleasantincidents because he had information that a certain factionin the Local resented the Cobbs and might resist theirreinstatementThere remains for consideration Respondents' conductat the bargaining table for whatever light it may throw onRespondents' state of mind. Preliminarily, two thingsmust be kept in mind in this analysis In effect, all partiesagree that the issue that kept the parties from reachingagreement was seniority, and it also seems to be concededthat,apart from seniority,Respondents conduct wasunassailable and that all economic issues were "resolvedbetween the parties so exemplary was the nature ofbargaining."15 But this agreement on all other issues after"give-and-take,offerandacceptanceorrefection,modification to proposals, counterproposals" having "allthe earmarks of true good faith bargaining."'° was reallythe conduct of a sophisticated bargainer that did not wantitsclosedmind and predetermination on the seniorityissue to appear obvious, according to General Counsel.Again we are on a search for a concealed motive based onconduct "exemplary" on its face in many respects, butbecause of these concessions, which are well supported bythe record, it will be unnecessary to review in any detailanything other than the discussions regarding the seniorityissue during bargainingThere were six bargaining sessions before the strike onNovember 16 Respondent would agree to no form ofseniorityduringthesemeetingsormakeanycounterproposals on it, and if it just sat still during thesessionswhile seniority was being proposed, or merelysaid "no," because the Laborers' International had noseniority clauses in its agreements, as one witness testified,then this might indicate bad faith, but that is not whathappened or all that happened before the strike. Therewas more discussion of seniority, as I have suggestedearlier, than Lewis, president of the Charging Party, firstrecalledPowell, for example told Lewis that in the eventof a cutback he did not want to have to keep the mostsenior employee who could not do secretarial work, andshe said she explained to him at length why she wantedsuch a clause and why it would not tie the employer'shands. Job classifications, temporary help and fluctuationsinemploymentwerediscussedinconnectionwithseniority, and Rivers, who substituted for Powell at twomeetings, talked about seniority and its relation to anincreased staff caused by an increase in membership, andhe said that he was unwilling to take Mrs. Lewis' oralassurances that her proposal would not handicap theEmployer in running the office efficientlyThe word"flexibility" was used during the discussions, meaning, ofcourse, Employer freedom to select or transfer employeeswithout regard to years of service, and Mrs. Lewisrecalled that Powell once told her that she had a productto sell but she had not sold it. This illustrates that theparties knew what they were talking about, and since theyallwere experienced and even sophisticated, as much"G C br'"Ibid 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussion of this topic as might have been indicated inanother environment might not have been needed it alsomust not be lost sight of in evaluating the Employer'sallegedtaciturnity,thatLewis,too,was somewhatunyieldingThe Charging Party made no change in itsseniority proposal before the strike, and insisted, in effect,that seniority was a must because the Office Workers'committee had a "feeling" that the Employer was tryingto get rid of Mrs Holland In addition, for what it isworth, the Employer did not break off bargaining.According to Powell's uncontradicted testimony, Lewisannounced "no contract, no work" at the last meetingbefore the strike, and walked out with her committee afterstating that she was going to "embarrass" PowellWhen the parties met after the strike there wasadditional discussion of the seniority issue on which theywere deadlocked. At the meeting on or about November22,Powell presented the OfficeWorkers with revisedproposals, some of which were drafted to protect theEmployer's seniority position i'At the December 22meeting,assetout earlier, the Employer took theposition, according to Sigall's credited testimony, that itwould agree to no proposal which would permit itsjudgment in selecting employees for layoff to be tested inarbitration involving a claimed violation of seniority inaddition, "flexibility"was mentioned as a considerationby the Employer, and Sigall explained that in his view theEmployer had ample flexibility under the Union'sproposalMoreover, it appears that the Employer arguedthat the Union did not need seniority, considering the waytheEmployer was presently staffed, and contended thatother clauses in its proposal would give the Union theprotection it said it needed In sum and in short, I findthat the Employer did not reject the Union's seniorityproposals out of hand, but discussed them fully and statedreasons for its position on the issueRespondents' injection of a proposal that there be abroad no-strike clause in the agreement after Sigall madean offer on seniority, qualified by a clause that theEmployer's judgment shall be final if not exercisedarbitrarily, and including a proviso that claimed violationswould not be subject to the grievance procedure nor wouldemployees strike over claimed violations, is suspicious andlooks at first glance like a ploy to confuse the issues andprevent agreement The parties had never had a no-strikeclause in their contracts and Sigall's proposal on its faceisas watered down as anything the Office Workers mighthave been expected to take Acceptance of this proposalwould have meant agreement on an entire contract withsome sort of a seniority policy as part of it Rejection of itcompletely by a Union-Employer would appear odd andmight be embarrassing, but this is conjecture, of courseOn the other hand, Sigall agreed that after he made theoffer just set out he also stated that the Charging Partyreserved the right to file a law suit for breach of thecontract if it thought it was violated, even though it wouldnot resort to the grievance procedure He also agreed thatat some point in the afternoon session he refused to agreeto a broad no-strike clause since the Employer refused to"Powell's"tightened"proposals,preparedwith the aid of theInternational'sattorney,mentioned by General Counsel as a factorindicatingbad faith, neither add to nor subtract anything fromRespondents' position on seniority The proposals show no evidence of areduction in benefits already agreed to, and the elimination of the "no lossof benefits clause"was adequately explained as a precaution to prevent aclaim of an implied agreement on seniority,although there was none, onthe ground that previous seniority was a "benefit " This issue was alsoresolved lateragree to arbitration of seniority disputes, and that hestated that if the no-strike clause were thequid pro quofor the grievance procedure, as Schiller stated, then "theUnion would either have to strike or sue the Employer onevery grievance" It was these remarks about lawsuits and strikes that bothered Powell, according to PowellandSchiller,andcausedtheEmployer to insistthroughout the December 22 and January 10, 1968,meetings on a broad no-strike provision The no-strikeclause became a part of the seniority problem which hadnot been resolved Although I am convinced that solutionof the seniority problem would have resolved the other, Iam not prepared to say that Schiller's and Powell'sexplanation for their insistence on a no-strike clause evenwhen considered in connection with their refusal to agreetoanyproposedseniorityclauseormakeacounterproposal on seniority was so unreasonable that itclearly reveals that the Employer was concealing its realreasons for failing to agree on a meaningful seniorityprovisionOther items or acts, clearly indicative of Respondents'desire to frustrate agreement either on seniority or thewhole contract, or both, according to the GeneralCounsel, are not such bright signals to the writer TheUnion and the Employer had successful bargaining for 10yearswithout a no-strike clause and with a seniorityclause, and departure from these accepted policies showsbad faith, it is argued. But the Employer in that periodhad only a third of the membership it has now, only twoemployees, both daughters of the man who ran the Local,and no political turmoil on the horizon or in its pastBecause it then felt that it could live with what it had,does not mean that the Employer's position in changedcircumstances is other than it says it is Similarly, therefusal of the Employer to tell the Union what kind ofseniority it might agree to is made much of, but this is notlike refusing to give a union even a vague idea of whetherany kind of a wage increase is in the cards, for the truthmay very well be that the Employer's chief negotiatordoes not believe in seniority, as he stated, and did notwant a seniority clause which could possibly inhibitadministration of the office, and, if this is so, this is farfrom proving that he was trying to get rid of the Cobbsand frustrate an entire agreement to that end, rather thanjust not wanting to agree that the principle of senioritymay control or affect management decisions This maysound hard, but there is no case cited to me that holdsthatyou have to agree on seniority or make acounterproposal on it, which, no matter how you look atit,would have been tantamount to making a concessionon it.'sThere may be more in this case than meets the eye TheCobb sisters were fired for political reasons and there wassome dragging of feet by the new regime in putting themback to workWhen bargaining began, seniority becamethe main stumbling block, and the Cobbs had the most ofitBut on the other hand, General Counsel's theory leavesmore questions unanswered than resolvedA few havebeen mentioned and relied on in finding that equally validinferencescouldbedrawn from various sets ofcircumstances in the case The first was Powell's (the newadministration's) reinstatement of theCobbswithadisclaimer of any animosity towards them and the absenceof any explanation for why he should be considered to be"CfThe NewEngland Die Casting Company,174 NLRB No 190, In3But see,FloridaMachine & Foundry Company andFleco Corporation,174 NLRB No 170, fn 2 LOCAL NO. 423,LABORERSpart of the same faction or of the same view as those whowere involved in the Cobb cases And if Powell hadsomething against the Cobbs, which is not apparent, whatwas it?Was it because they had engaged in concertedactivity- gone to arbitration, for example - or was itsomething else9 Is it illegal for an employer to be againstarbitration of seniority disputes, providing he bargainsabout it" The Employer in this case agreed on arbitrationof discharges or any other dispute that might arise underthe agreement, except perhaps disagreements hinging onseniority If Powell was for arbitration in most areas, butagainst it in the seniority section, how precisely would thishave enabled him to sever the Cobbs permanently when hewas willing to agree that discharges should be for "goodcause" only and be subject to the grievance procedure andarbitration.There are other unanswered questions, likewhy Rivers and other newly elected officials of the LocalLaborers' should be continuing to carry out the sameillegalplan that Powell devised, but finally, if the LocalNo 423 administration that wrongfully discharged theCobbs was placed under a trusteeship and Powell wasmade the trustee by the International, were the Local'sfunctionaries and their affairs actually subject to him orwas he their captive9 The logic of the General Counsel'stheory is that he was the latter, for the theory presupposesno fracture in policy or administration in the affairs of theLocal Laborers' Union from 1966 to dateAs stated at the beginning of this decision, the roots ofthe case lie deep At the end it may be added that theystill lie deep and uncoveredIfindon the basis of the whole record and for thereasons given that General Counsel has not established bya preponderance of the evidence that Respondents, as thecomplaint alleged, entered into negotiations with a fixedpositionnottoacceptseniorityandmasked andmisrepresented its true invidious reasons for its refusal toagree to any form of seniority Respondents, therefore didnot violate Section 8(a)(5) of the Act, as alleged.C The Alleged Discrimination Against the StrikersAll four employees in the unit struck on November 16,butMrs Ferguson and Mrs Holland returned to workimmediately, and Respondents continued to operate theofficewith them only and the office manager for anumber of months As the construction season approachedand the work load increased, additional employees wereneeded and Respondents hired Mrs Person and MrsBarkey in May and August 1968, respectively, therebyrestoring the unit to its original complement of fourGeraldine Cobb and Kathryn White remained on strikeduring 1968, and the first request for their unconditionalreinstatement appears to have been made by Lewis in aconversationwithRiverson January 24, 1969 OnJanuary 27, 1969, she confirmed this request in writing,and in a meeting with Rivers on January 31, 1969, she567reiterated itMiss Cobb and Mrs White have not beenreinstated, but Rivers testified credibly that they would bereinstatedwhen openings occurred and that Mrs Lewiswould be the first person notified of vacancies.Miss Cobb and Mrs White have been replaced. MrsHolland,Mrs Ferguson, Mrs Barkey and Mrs Pensonare doing all the office work that was done by the strikersbefore the strikeNot every employee presently employedisdoing exactly the kind of work she did before the strikeor the same tasks as the person replaced, but basicallythat is the case Penson does secretarial work for thebusinessmanager and other business representatives asrequired as well as clerical work in connection with thehiring hall. This is essentially what Miss Cobb had beendoing before the strike." MrsWhite, a striker, had beenhired before the Cobb sisters were reinstated after thearbitration award to do some of their work In that sense,Penson does some of the work that White did before thestrike,but it also appears thatMrsHolland,whoreturned to work during the strike, now does some of thetasks that White performed before the strike. Mrs Barkeyperforms the functions that Holland did before the strikeSince the strike was not caused or prolonged by unfairlaborpractices,thestrikerscouldbepermanentlyreplaced, as they were Respondents recognize that MrsWhite and Miss Cobb, although permanently replaced,remain employees under the Act, and has taken theposition that it will offer them employment if additionalemployees are needed or vacancies occur This is as muchas the Act requires 20 By refusing reinstatement to MissCobb and Mrs. White in the circumstances, Respondentsdid not violate Section 8(a)(3) of the Act as alleged in thethe complaint in Cases 9-CA-5083-1, 2.CONCLUSIONS OF LAWIRespondent are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act3.Respondents did not violate Section 8(a)(1), (3), and(5) of the Act as alleged,in the consolidated complaints.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that the complaints be dismissed in theirentirety"Dispatching itself is done by business agents presently, althoughapparently Miss Cobb also participated in that functionat one time as wellas doing the related clerical workS°N L R B v Fleetwood Trailer Co,389U S75,The LaidlawCorporation,171N L R B No 175,C H Guenther & Son, Inc. 174NLRB No 174